

	

		II

		109th CONGRESS

		1st Session

		S. 1677

		IN THE SENATE OF THE UNITED

		  STATES

		

			September 12, 2005

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to permanently extend the deduction for college tuition expenses and to expand

		  such deduction to include expenses for books.

	

	

		1.Permanent extension of

			 tuition deduction and expansion to include college book expenses

			(a)In

			 generalSection 222(b)(2) of

			 the Internal Revenue Code of 1986 (relating to applicable dollar limit) is

			 amended by striking subparagraphs (A) and (B) and inserting the following new

			 subparagraphs:

				

					(A)In

				generalThe applicable dollar

				amount with respect to qualified tuition and related expenses described in

				subsection (d)(1)(A)(i) shall be equal to—

						(i)in the case of a taxpayer whose adjusted

				gross income for the taxable year does not exceed $65,000 ($130,000 in the case

				of a joint return), $4,000,

						(ii)in the case of a taxpayer whose adjusted

				gross income for the taxable year does not exceed $80,000 ($160,000 in the case

				of a joint return), $2,000, and

						(iii)in the case of any other taxpayer,

				zero.

						(B)BooksThe applicable dollar amount with respect

				to qualified tuition and related expenses described in subsection (d)(1)(A)(ii)

				shall be equal to—

						(i)in the case of a taxpayer whose adjusted

				gross income for the taxable year does not exceed $65,000 ($130,000 in the case

				of a joint return), $1,000,

						(ii)in the case of a taxpayer whose adjusted

				gross income for the taxable year does not exceed $80,000 ($160,000 in the case

				of a joint return), $500, and

						(iii)in the case of any other taxpayer,

				zero.

						.

			(b)Expansion of

			 related expensesParagraph

			 (1) of section 222(d) of the Internal Revenue Code of 1986 (relating to

			 definitions and special rules) is amended to read as follows:

				

					(1)Qualified

				tuition and related expenses

						(A)In

				generalThe term

				qualified tuition and related expenses—

							(i)has the meaning given such term by section

				25(f), and

							(ii)includes books (within the meaning of

				section 529(e)(3)(A)(i)).

							(B)Special

				ruleSuch expenses shall be

				reduced in the same manner as under section

				25A(g)(2).

						.

			(c)Deduction made

			 permanentSection 222 of the

			 Internal Revenue Code of 1986 is amended by striking subsection (e).

			(d)Effective

			 dateThe amendments made by

			 this section shall apply to payments made in taxable years beginning after

			 December 31, 2005.

			

